DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6,8-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuroyanagi (U.S. 2017/0326720).
In regards to claim 1. Kuroyanagi discloses a power tool comprising: a motor (22); a motor housing (2), which houses the motor; a battery-holding housing (4), which is connected to the motor housing (fig. 14); a battery pack (5), which is mounted on the battery-holding housing by being slid relative to the battery-holding housing in a sliding direction (along axis L); and a controller (11) for controlling the motor (see at least paragraph 44), the controller being housed in the battery- holding housing (fig. 14 and paragraph 44); wherein the battery pack and the controller overlap one another in the sliding direction of the battery pack (see at least elements 4 and 19 fig. 4 and 14 along the sliding direction L the controller 11 and battery pack portion 19 overlap). 
In regards to claim 2. Kuroyanagi discloses A rotary tool (fig. 4 and 14) comprising: a motor (22); a tool-accessory retaining part (28), which is rotationally driven by the motor and extends forward of the motor in a front-rear direction of the rotary tool (illustrated in at least fig. 4 and 14 and paragraph 46); a motor housing (2), which houses the motor; a grip (3) housing disposed downward of the motor housing (fig. 4 and 14); a battery-holding housing (4) disposed downward of the grip housing (fig. 4 and 14); a battery pack (5) mounted on the battery-holding housing by being slid relative to the battery-holding housing in the front-rear direction (slide in direction L); a controller (11) configured to control the motor, the controller being housed in the battery-holding housing (see at least paragraph 44 and fig. 14); wherein: a portion of an upper surface of the battery pack is inclined at a first tilt angle relative to the front-rear direction such that the first tilt angle extends upwardly toward the front in the front-rear direction (illustrated in at least fig. 14 the front of the top portion of the battery pack is angled such that the front of the top portion of the battery pack is higher than the rear portion at an angle see at least fig. 4 and 14); and the controller is tilted relative to the front-rear direction at a second tilt angle such (illustrated in at least fig. 14 the controller is tilted relative to the front-rear direction illustrated by axis L wherein the controller is more aligned with axis L1) a front side of the controller (portion having switch panel 13 see at least paragraph 44) in the front-rear direction is higher than a rear side of the controller in the front-rear direction (illustrated in at least fig. 14 the switch portion, i.e. front portion, of the controller sits higher than the rear portion).
In regards to claim 3. Kuroyanagi discloses The rotary tool according to claim 2, Kuroyanagi further discloses the first tilt angle is defined on a tab (19 fig. 4) configured to latch with the battery-holding housing when the battery pack is mounted on the battery-holding housing (see at least paragraph 45); and the controller and the tab overlap one another in a sliding direction of the battery pack relative to the battery-holding housing (illustrated in at least fig. 4 and fig. 14).
In regards to claim 4. Kuroyanagi discloses The rotary tool according to claim 2, Kuroyanagi further discloses a tool-side terminal (10), which is held on a lower side of the controller (fig. 4) inside the battery- holding housing and is electrically connectable to the battery pack (see at least paragraph 45); wherein the controller and the tool-side terminal each have a plate shape (paragraph 45) that is thinner in an up-down direction than in the front-rear direction (illustrated in at least fig. 4 and fig. 16); and the plate shape of the tool-side terminal is oblique to the plate shape of the controller (illustrated in at least fig. 4 and fig. 16 also see at least paragraph 45, 58).
In regards to claim 5. Kuroyanagi discloses The rotary tool according to claim 2, Kuroyanagi further discloses a tool-side terminal (10), which is held on a lower side of the controller (fig. 4) inside the battery- holding housing and is electrically connectable to the battery pack (see at least paragraph 45); wherein the tool-side terminal has a plate shape (paragraph 45) that is thinner in an up-down direction than in the front-rear direction (illustrated in at least fig. 4 and fig. 16); and at least a portion of an upper surface of the battery-holding housing is oblique to the plate shape of the tool-side terminal (illustrated in at least fig. 4 and fig. 16 also see at least paragraph 45, 58).
In regards to claim 6. Kuroyanagi discloses The rotary tool according to claim 2, Kuroyanagi further discloses a switch panel (13) disposed on the battery-holding housing (see at least paragraph 44): wherein: the switch panel includes one or more manipulatable buttons (14) configured to manually input instructions to the controller (see at least paragraph 44); and an upper surface of the switch panel is parallel to a plate shape of the controller (illustrated in at least fig. 14).
In regards to claim 8. Kuroyanagi discloses A power tool (fig. 14), comprising: a motor (22); a motor housing (2), which houses the motor; a tool-accessory retaining part (27), which is rotationally driven by the motor (see at least paragraph 46) and extends forward of the motor in a front-rear direction (illustrated in at least fig. 14) of the power tool; a grip housing (3) disposed downward of the motor housing; a battery-holding housing (4) disposed downward of the grip housing (fig. 14); a battery pack (5) mounted on the battery-holding housing by being slid relative to the battery-holding housing in the front-rear direction (illustrated in at least fig. 14 and see at least paragraph 45); a controller (11) configured to control the motor (see paragraph 44); and a switch panel (13) disposed downward of the grip housing (fig. 14) in a tilted manner relative to the front-rear direction (illustrated in fig. 14 the switch is at an angle relative to the front-rear direction axis as shown) such that the switch panel is higher in the front (the front of the switch panel being the portion having button 14 which is higher than the rear portion which opposite the front portion see at least fig. 14), wherein the switch panel includes one or more manipulatable buttons (14) configured to manually input instructions to the controller (see at least paragraph 44).
In regards to claim 9. Kuroyanagi discloses The power tool according to claim 8, Kuroyanagi further discloses the switch panel is provided on the battery-holding housing (fig. 14), and is exposed on an upper surface of the battery-holding housing (see at least paragraph 44); and an upper surface of the switch panel and at least a portion of an upper surface of the battery-holding housing are tilted relative to the front-rear direction such that the upper surfaces are higher in the front (illustrated in at least fig. 14 the front of each being the location of button 14 which is higher than the rear location near label 4 in reference to fig. 14).
In regards to claim 10. Kuroyanagi discloses The power tool according to claim 9, Kuroyanagi further discloses wherein the controller is housed in the battery- holding housing, and the switch panel is disposed on an upper side of the controller (see at least paragraph 44).
In regards to claim 11. Kuroyanagi discloses The power tool according to claim 10, Kuroyanagi further discloses wherein the controller is tilted relative to the front- rear direction to be higher in the front (the front of the controller being the portion having switch 13 tilted as shown in fig. 14) such that the controller is parallel to at least a portion of an upper surface of the battery-holding housing (illustrated in at least fig. 14).
In regards to claim 12. Kuroyanagi discloses The power tool according to claim 10, Kuroyanagi further discloses a light for illuminating the space forward of the tool-accessory retaining part, the light being provided along a forward extension of the controller on a front surface of the battery-holding housing (see at least paragraph 18, 57).
In regards to claim 13. Kuroyanagi discloses The power tool according to claim 8, Kuroyanagi further discloses wherein the controller is housed in the grip housing (the housing is all connected having a grip section 3 a motor section 2 and a battery receiving section 4 however there is a singular housing as such the controller is in the housing which has a grip section making it a grip housing).
In regards to claim 14. Kuroyanagi discloses The power tool according to claim 8, Kuroyanagi further discloses wherein the controller is housed in the motor housing (the housing is all connected having a grip section 3 a motor section 2 and a battery receiving section 4 however there is a singular housing as such the controller is in the housing which has a motor section making the housing a motor housing).
In regards to claim 15. Kuroyanagi discloses The power tool according to claim 14, Kuroyanagi further discloses wherein the controller is housed downward of the motor with an attitude that extends in the front-rear direction (see at least fig. 14).
In regards to claim 16. Kuroyanagi discloses The power tool according to claim 14, Kuroyanagi further discloses wherein the motor has a rotary shaft (46) extending in the front-rear direction, and the controller is housed rearward of the motor with an attitude that is orthogonal to the rotary shaft (illustrated in at least fig. 14 at least a portion of the controller is rearward of the motor and at least one axis is orthogonal to the rotary shaft).
In regards to claim 17. Kuroyanagi discloses The power tool according to claim 8, Kuroyanagi further discloses wherein the controller includes a control circuit board (see at least paragraph 44) on which at least one switching device is installed (see at least paragraph 44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroyanagi (U.S. 2017/0326720).
In regards to claim 7. Kuroyanagi discloses The rotary tool according to claim 2, Kuroyanagi further discloses the controller has a plate shape that extends in a plane (illustrated in at least fig. 14); the second tilt angle is defined by the plane of the plate shape of the controller (along longitudinal axis of plate shape of controller) relative to the front-rear direction (angle relative to front-rear direction as illustrated in at least fig. 14) and/or relative to a sliding direction of the battery pack with respect to the battery-holding housing (interpreted as or therefore not positively recited). 
Kuroyanagi does not disclose the second tilt angle is 5°-30.
It would have been obvious to one having ordinary skill in the art at the time of effective filling to design the controller, and switch and any appropriate angle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, paragraphs 78, 81, and 98 of the printed publication, applicant has not disclosed any criticality for the claimed limitations.
In regards to claim 18. Kuroyanagi discloses The power tool according to claim 8, Kuroyanagi further discloses the controller has a plate shape (fig. 14) that extends in a plane (along longitudinal axis of plate shape of controller); a first tilt angle is defined by the plane of the plate shape of the controller relative to the front-rear direction (angle relative to front-rear direction) and/or relative to a sliding direction of the battery pack with respect to the battery-holding housing (interpreted as or therefore not positively recited); a second tilt angle is defined by a plane of an upper surface of the switch panel relative to the front-rear direction (angle between surface of switch 13 and front-rear direction see fig. 14) and/or relative to the sliding direction of the battery pack with respect to the battery-holding housing (interpreted as or therefore not positively recited); (the first and second tilt angles being identical as illustrated in fig. 14).
Kuroyanagi does not disclose the first tilt angle is 5°-30°; and the second tilt angle is 5°-30.
It would have been obvious to one having ordinary skill in the art at the time of effective filling to design the controller, and switch and any appropriate angle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, paragraphs 78, 81, and 98 of the printed publication, applicant has not disclosed any criticality for the claimed limitations.
In regards to claim 19. Kuroyanagi discloses The power tool according to claim 18, Kuroyanagi further discloses wherein the first tilt angle equals the second tilt angle (illustrated in fig. 14).
In regards to claim 20. Kuroyanagi discloses The power tool according to claim 19, Kuroyanagi does not disclose wherein the first and second tilt angles are in the range of 8°-12°.
It would have been obvious to one having ordinary skill in the art at the time of effective filling to design the controller, and switch and any appropriate angle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, paragraphs 78, 81, and 98 of the printed publication, applicant has not disclosed any criticality for the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731